IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                                    August 9, 2000 Session

             STATE OF TENNESSEE v. PRINCE TERRELL GLASS

                Direct Appeal from the Circuit Court for Lauderdale County
                           No. 6713    Joseph H. Walker, Judge



                   No. W2000-00079-CCA-R3-CD - Filed October 25, 2000


The defendant, Prince Terrell Glass, appeals from his conviction of possession with intent to deliver
.5 grams or more of cocaine. He alleges the evidence of “intent to deliver” is insufficient to support
his conviction and that he is guilty of no offense greater than simple possession. Upon review of the
record, the briefs of the parties, and the applicable law, we affirm.

                 Tenn. R. App. P. 3; Judgment of the Circuit Court Affirmed.

JAMES CURWOOD WITT, JR., J., delivered the opinion of the court, in which DAVID G. HAYES and
JOHN EVERETT WILLIAMS, JJ., joined.

Gary F. Antrican, District Public Defender, Julie Pillow, Assistant District Public Defender, for the
Appellant, Prince Terrell Glass.

Paul G. Summers, Attorney General & Reporter, Lucian D. Geise, Assistant Attorney General,
Elizabeth T. Rice, District Attorney General, Tracy Brewer, Assistant District Attorney General.

                                             OPINION

                Prince Terrell Glass appeals from his conviction of possession with intent to deliver
.5 grams or more of cocaine, a Schedule II controlled substance. See Tenn. Code Ann. § 39-17-
417(a)(4), (c)(1) (Supp. 1999). For this Class B felony, the trial court imposed an eight-year, split
confinement sentence. Glass alleges in this appeal that the evidence of his “intent to deliver” is
insufficient to support his conviction. Because we disagree, we affirm.

                On November 4, 1998, officers from the Ripley Police Department and the
Lauderdale County Sheriff’s Department executed a search warrant at the defendant’s residence.
The warrant was issued following a confidential informant’s earlier purchase of marijuana at the
residence. Inside the home, the officers encountered the defendant, his brother and his mother. After
Investigator Jeff Tutor of the police department read the warrant, he asked if anyone wanted to admit
anything in order to expedite the search. The defendant responded that there was something in his
pants pocket in his bedroom. Two bags of a white substance were recovered from the pocket of a
pair of pants in the defendant’s bedroom. The white substance was later tested and determined to
be 1.6 grams of cocaine hydrochloride. Cash in the amount of $257 was also recovered from the
pants pocket. Plastic sandwich bags with the corners torn away were recovered from a trash can in
the defendant’s bedroom. No drugs were found elsewhere in the house, and no drug paraphernalia
was recovered.

                 Investigator Tutor, who is assigned to work drug investigations, testified that drug
sales are commonly made in $20 increments. All but $17 of the $257 recovered was in $20 bills.
Tutor also testified that it was common to find plastic bags with the corners torn away in
investigations of individuals who package drugs for delivery. Drugs are dropped into a bag, which
is then twisted and tied off into an individual package for delivery. After the defendant was taken
to the jail, he told Investigator Tutor that he was a drug user. Investigator Tutor testified that he
believed, but was not certain, that the defendant’s brother used drugs.

               Investigator John Thompson of the sheriff’s department, who was also present for the
execution of the search warrant, testified that the plastic bags that were recovered are consistent with
the way in which drugs are customarily packaged. Investigator Thompson also testified that if he
gave an informant $20 to buy cocaine hydrochloride, he would expect to receive .25 grams.

                On this evidence, the jury convicted the defendant of possession with intent to deliver
.5 grams or more of cocaine. On appeal, the defendant argues that the evidence of his intent to
deliver is insufficient.

               When an accused challenges the sufficiency of the evidence, an appellate court's
standard of review is whether, after considering the evidence in the light most favorable to the
prosecution, any rational trier of fact could have found the essential elements of the crime beyond
a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 324, 99 S. Ct. 2781, 2791-92 (1979); State
v. Duncan, 698 S.W.2d 63, 67 (Tenn. 1985); Tenn. R. App. P. 13(e). This rule applies to findings
of guilt based upon direct evidence, circumstantial evidence, or a combination of direct and
circumstantial evidence. State v. Dykes, 803 S.W.2d 250, 253 (Tenn. Crim. App. 1990). On
appeal, the defendant no longer enjoys the presumption of innocence and therefore has the burden
of demonstrating that the evidence is insufficient to support the conviction. State v. Tuggle, 639
S.W.2d 913, 914 (Tenn.1982).

                 In determining the sufficiency of the evidence, this court should not reweigh or
reevaluate the evidence. State v. Matthews, 805 S.W.2d 776, 779 (Tenn. Crim. App. 1990).
Questions concerning the credibility of the witnesses, the weight and value of the evidence, as well
as all factual issues raised by the evidence are resolved by the trier of fact. State v. Cabbage, 571
S.W.2d 832, 835 (Tenn. 1978). Nor may this court substitute its inferences for those drawn by the
trier of fact from the evidence. Liakas v. State, 199 Tenn. 298, 305, 286 S.W.2d 856, 859 (1956);
Farmer v. State, 574 S.W.2d 49, 51 (Tenn. Crim. App. 1978). On the contrary, this court must afford
the State of Tennessee the strongest legitimate view of the evidence contained in the record as well


                                                  -2-
as all reasonable and legitimate inferences which may be drawn from the evidence. Cabbage, 571
S.W.2d at 835.

               A person who knowingly possesses with the intent to deliver .5 grams or more of any
substance containing cocaine is guilty of a crime. Tenn. Code Ann. § 39-17-417(a)(4), (c)(1) (Supp.
1999). “It may be inferred from the amount of a controlled substance or substances possessed by
an offender, along with other relevant facts surrounding the arrest, that the controlled substance or
substances were possessed with the purpose of selling or otherwise dispensing.” Tenn. Code Ann.
§ 39-13-419 (1997).

                  In the present case, the defendant claims that the evidence does not support a finding
of his guilt beyond a reasonable doubt because he told the officers that he was a drug user and
because others lived in the house, one of whom was also a drug user. On the other hand, the state’s
evidence demonstrated that the defendant possessed 1.6 grams of cocaine, much more than the .25
grams typical of an individual drug sale. A confidential informant to law enforcement had recently
made a purchase of another illicit substance at the defendant’s residence. Several plastic bags torn
in a manner consistent with the packaging of cocaine for resale were discovered in the defendant’s
bedroom. The pants pocket from which the cocaine was recovered also contained $257, almost all
of which was in $20 bills, the same amount that is typical of the increments in which drug
transactions take place. The cocaine and plastic bags were recovered from the defendant’s bedroom,
and no drugs were found elsewhere in the house. No drug paraphernalia, which might be used to
ingest cocaine, was recovered from the defendant’s home. A rational jury could determine from this
evidence that the defendant was guilty of possession with intent to deliver. See, e.g., State v. Willie
J. Wade, No. 02C01-9709-CC-00359, slip op. at 4-5 (Tenn. Crim. App., Jackson, June 11, 1998)
(possession with intent to deliver inferred from possession of 2.2 grams of cocaine, defendant’s lack
of gainful employment, and $337.44 cash, $180 of which was in $20 bills); State v. Ronald
Mitchell, No. 02C01-9702-CC-00070, slip op. at 5, 11-12 (Tenn. Crim. App., Jackson, Sept. 15,
1997) (evidence of possession with intent to deliver sufficient where defendant had on his person
1.1 grams of cocaine, pager, and over $200 cash, even though defendant offered non-drug-related
explanation for pager and cash), perm. app. denied (Tenn. 1998); State v. Robert Lee Moore, No.
02C01-9502-CC-00038, slip op. at 4-5(Tenn. Crim. App., Jackson, Oct. 4, 1995) (possession with
intent to sell or deliver inferred from defendant’s possession of $239, a beeper and a large, 7.9 gram
rock of cocaine base), perm. app. denied (Tenn. 1996). It is beyond our province to second-guess
the jury’s assessment of witness credibility and weighing of the evidence.

               As such, the judgment of the trial court is affirmed.


                                                        ___________________________________
                                                        JAMES CURWOOD WITT, JR., JUDGE




                                                  -3-